Citation Nr: 1102526	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for polyneuropathy.

2.  Entitlement to service connection for left ulnar neuropathy.

3.  Entitlement to service connection for left peroneal 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran reportedly served on active duty from June 1949 to 
August 1951, and from June 1954 to August 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in June 2009.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his disabilities were incurred as a 
result of being exposed to (including drinking and bathing in) 
contaminated water while stationed at Camp Lejeune, North 
Carolina. 

In support of his claim, the Veteran submitted treatment reports 
from a private physician, Mark R. Keane, MD.  The record includes 
an October 2007 letter from Dr. Keane to the effect that the 
Veteran's suspicion that chemical exposure in the form of organic 
solvents has played a role in his current disabilities is very 
likely to be correct.  A May 2009 letter from Dr. Keane states 
that it is at least possible that exposure to chemicals like 
trichloroethylene and tetrachloroethylene contributed in a 
significant way to the Veteran's current neuropathy.   Moreover, 
in the May 2009 letter, Dr. Keane states that the Veteran's 
peripheral neuropathy has been confirmed with nerve conduction 
velocity testing.  However, the record shows that VA examination 
and testing suggests that there is not sufficient evidence to 
establish such a diagnosis.  The question of whether a diagnosis 
of the claimed disabilities is warranted is clearly a medical 
question, and the record shows two contradictory medical 
conclusions as to this question.  Further medical clarification 
is necessary to fully assist the Veteran. 

The Board notes at this point that VBA Training Letter No. 10-03 
(April 26, 2010) includes the following:

From the 1950s through the mid-1980s, persons residing or working 
at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, 
were potentially exposed to drinking water contaminated with 
volatile organic compounds.  Two of the eight water treatment 
facilities supplying water to the base were contaminated with 
either tricholoroethylene (TCE) or tetrachloroethylene 
(perchloroethylene, or PCE) from an off-base dry cleaning 
facility.  The Department of Health and Human Services' Agency 
for Toxic Substances and Disease Registry (ATSDR) estimated that 
TCE and PCE drinking water levels exceeded current standards from 
1957 to 1987 and represented a public health hazard.  The heavily 
contaminated wells were shut down in February 1985, but it is 
estimated that over one million individuals, including civilians 
and children, may have been exposed. . . . The National Research 
Council of the National Academies of Science released a report in 
June 2009, which found that scientific evidence for any health 
problems from past water contamination is limited.  The evidence 
for amounts, types, and locations of contamination were not well 
recorded at the time and cannot now be extrapolated.  Therefore, 
conclusive proof of harmful health effects is unlikely to be 
resolved with any further studies.  In October 2008, the 
Department of the Navy issued a letter to Veterans who were 
stationed at Camp Lejeune between 1957 and 1987.  The letter 
explained that the Navy had established a health registry and 
encouraged participation. . . .Disability claims based on 
exposure to contaminated water at Camp Lejeune must be handled on 
a case-by-case basis.  Actual service at the installation during 
the timeframe of water contamination must be established.

The Board notes that a September 1955 service treatment record 
confirms that the Veteran was in Camp Lejeune at that time.  A DD 
214 also reflects that the Veteran was in Camp Lejeune in 1955.  
However, the Board finds that the RO must review the Veteran's 
service personnel records and make a formal finding regarding the 
dates at which the Veteran was stationed at Camp Lejeune, to 
include his subsequent service.

Additionally, the Veteran has requested a VA examination to be 
conducted by a neurologist, for the purpose of determining 
whether his current disabilities are related to exposure to 
contaminated water.  Although the Veteran underwent a VA 
examination in May 2008, the examiner was not a neurologist.  She 
was a nurse practitioner, and she did not have access to the 
claims file.  Moreover, she did not render an opinion regarding 
whether the Veteran's disabilities are related to exposure to 
contaminated water.  In fact, the Veteran has pointed out that 
the examiner was specifically advised by the RO not to address 
the question.  
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should review the Veteran's 
service personnel records and make a formal 
finding as to the dates the Veteran served 
at Camp Lejeune during his tour(s) of 
active duty.

2. The Veteran should be afforded a VA 
examination conducted by a neurologist for 
the purpose of determining the etiology of 
the Veteran's polyneuropathy, left ulnar 
neuropathy, and left peroneal neuropathy.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests and/or studies should be 
conducted.  

The examiner should clearly indicate 
whether medical diagnoses of 
polyneuropathy, left ulnar neuropathy, and 
left peroneal neuropathy are warranted.  In 
addressing this question, the examiner 
should incorporate discussion of the 
pertinent evidence, to include discussion 
of the results of private nerve study 
testing and the results of VA nerve study 
testing.  

The examiner should then offer an opinion 
as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) that that 
any polyneuropathy, left ulnar neuropathy, 
and left peroneal neuropathy is causally 
linked to exposure and ingestion of 
contaminated water at Camp Lejeune during 
the Veteran's service.  Discussion of 
appropriate studies and medical literature 
is requested in a detailed rationale for 
the opinion. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for polyneuropathy, left ulnar 
neuropathy, and left peroneal neuropathy.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



